DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-14, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “at least first and second battery cells”.  This limitation renders the claim indefinite because it is unclear whether these at least first and second battery cells are the same or different from the at least one battery cell recited in claim 1.
Claim 8 recites the limitation "the support structures".  This limitation renders the claim indefinite because claims 1 and 8 recite a single support structure and, thus, is unclear as to which ‘support structures’ said limitation refers to.
	Claim 8 recites the limitation “the bridge”.  This limitation renders the claim indefinite because it is unclear as to which among the “at least one bridge” said limitation refers to.
	Claim 10 recites the limitation “…in use...”.  This limitation renders the claim indefinite because it is unclear as to what it means for a support structure to be “in use”.  The claim describes a hypothetical situation, in which the support structure is “in use”, that is not necessarily required to occur nor does it describe any structure required to be “in use”.  For the purposes of this Office Action, the prior art disclosing the claimed support structure is considered to meet the claim when not in use.
	Claim 13 recites the limitation “the frame”.  This limitation renders the claim indefinite because it is unclear as to which frame (frame in claim 1 or at least one other frame in claim 8) said limitation refers to.
Claim 13 recites the limitation “a first adjacent battery cassette”.  This limitation renders the claim indefinite because it is unclear whether the limitation is describing the same or separate structure from the battery cassette recited in claim 12.
Further, claims 9-14 are rendered indefinite due to their dependency on any of the indefinite claims as set forth above.

Claim 16 recites the limitation “at least first and second battery cells”.  This limitation renders the claim indefinite because it is unclear whether these at least first and second battery cells are the same or different from the at least one battery cell recited in claim 15.
Claim 17 recites the limitation “the support structure”.  This limitation renders the claim indefinite because it is unclear as to which among the plurality of support structures in claim 15 said limitation refers to.
Claim 18 recites the limitation “the support structure”.  This limitation renders the claim indefinite because it is unclear as to which among the plurality of support structures in claim 16 said limitation refers to.
Claim 19 recites the limitation “the support structure”.  This limitation renders the claim indefinite because it is unclear as to which among the plurality of support structures in claim 16 said limitation refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dellon et al. (US 2019/0312323 A1).
Regarding claim 1, Dellon discloses a support structure for a battery pack (system for thermal management of batteries, Title, Abstract, Fig. 1-9C), the support structure comprising:
an electrically and thermally conductive frame to receive at least one battery cell having a first terminal and a second terminal, the first terminal being electrically coupled to the frame when the at least one battery cell is mounted in the frame (enclosure 102, cell bank can be inserted into enclosure [0032], Fig. 1; provides a conduction path from the cell bank battery cells to the outside of the enclosure [0055]); and
a heat pipe to provide thermal conductivity between the frame and a cooling surface (heat bus includes heat pipe and heat sink [0027], [0029]).
Regarding claim 2, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses the frame receives at least first and second battery cells in an axially stacked configuration with a vent of the at least first battery cell facing in an opposite direction to a vent of the at least second battery cell (one or more cell banks 200 can be inserted into enclosure [0034], Fig. 2).
Regarding claim 3, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses a first electrically-conductive structure to electrically couple the frame to a terminal of at least one battery cell in an adjacent frame (provides a conduction path from the cell bank battery cells to the outside of the enclosure [0055]).
Regarding claim 4, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses a second electrically conductive structure to electrically couple the second terminal to an adjacent frame (provides a conduction path from the cell bank battery cells to the outside of the enclosure [0055]).
Regarding claim 5, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses an electrically conductive structure to electrically couple the second terminal to an adjacent frame (provides a conduction path from the cell bank battery cells to the outside of the enclosure [0055]).
Regarding claim 6, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses at least one foot to thermally couple the heat pipe to the cooling surface (heat bus 306 uses heat pipes 501 to receive and transfer heat away from the battery cells to a heat sink 310 [0053]).
Regarding claim 7, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses the frame comprises: at least a first cross member and a second cross member to receive the at least one battery cell; and at least one vertical member to connect the first and second cross members (heat sink attachment 104 into which cell bank is inserted [0034], Fig. 2 show enclosure including walls that connect heat sink attachments).
Regarding claim 8, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses at least one bridge to couple the frame to at least one other frame, the support structures being couplable one to another via the bridge (electrical signal attachment 106 [0032], Fig. 1, which is considered capable of bridging the enclosure to another enclosure).
Regarding claim 9, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses the at least one bridge comprises a chassis (Fig. 1 shows a top cover with electrical signal attachment 106 which is considered to be a “chassis”).
Regarding claim 10, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses the support structure in use is coupled to the at least one bridge via the at least one battery cell (thermal management system, Title, Abstract, and, thus, the system of Dellon satisfies the claim when not in use and not coupled to a bridge).
Regarding claim 11, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses the at least one bridge comprises a plurality of bridges to couple adjacent support structures one to another to form a battery cassette (electrical signal attachment 106 [0032], Fig. 1, which is considered capable of bridging the enclosure to another enclosure having another electrical signal attachment capable of forming a battery cassette).
Regarding claim 12, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses the at least one bridge is configured to couple adjacent support structures to each other so that the adjacent support structures face in opposite directions in a battery cassette (thermal management system, Title, Abstract; system of Dellon is considered capable of coupling adjacent systems to form a battery cassette.).
Regarding claim 13, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses a first electrically-conductive structure to electrically couple the frame to a terminal of at least one battery cell in a first adjacent battery cassette (provides a conduction path from the cell bank battery cells to the outside of the enclosure [0055] and, thus, considered capable of coupling to another terminal).
Regarding claim 14, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses an electrically conductive structure to electrically couple the second terminal to an adjacent frame in an adjacent battery cassette (provides a conduction path from the cell bank battery cells to the outside of the enclosure [0055] and, thus, considered capable of coupling to another terminal).

Regarding claim 15, Dellon discloses a battery pack (system for thermal management of batteries, Title, Abstract, Fig. 1-9C) comprising:
a cassette stack comprising a plurality of battery cell cassettes, each of the cassettes including a plurality of support structures (one or more cell banks 200 [0034]), each support structure comprising:
an electrically and thermally conductive frame for receiving at least one battery cell having a first terminal and a second terminal, the first terminal being electrically coupled to the frame when the at least one battery cell is mounted in the frame (cell bank can be inserted into enclosure [0032], Fig. 1; provides a conduction path from the cell bank battery cells to the outside of the enclosure [0055]); and
a heat pipe to provide thermal conductivity between the frame and a cooling surface (heat bus includes heat pipe and heat sink [0027], [0029]).
Regarding claim 16, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses the frame receives at least first and second battery cells in an axially stacked configuration with a vent of the at least first battery cell facing in an opposite direction to a vent of the at least second battery cell (one or more cell banks 200 can be inserted into enclosure [0034], Fig. 2).
Regarding claim 17, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses the support structure further comprises a first electrically-conductive structure to electrically couple the frame to a terminal of at least one battery cell in an adjacent frame (provides a conduction path from the cell bank battery cells to the outside of the enclosure [0055]).
Regarding claim 18, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses the support structure further comprises a second electrically conductive structure to electrically couple the second terminal to an adjacent frame (provides a conduction path from the cell bank battery cells to the outside of the enclosure [0055]).
Regarding claim 19, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses the support structure further comprises an electrically conductive structure to electrically couple the second terminal to an adjacent frame (provides a conduction path from the cell bank battery cells to the outside of the enclosure [0055]).
Regarding claim 20, Dellon discloses all of the claim limitations as set forth above.  Dellon further discloses the adjacent frame is in an adjacent cassette (provides a conduction path from the cell bank battery cells to the outside of the enclosure [0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/17/2022